Per Curiam.
As the deposit with the defendant was made in Germany in reichsmarks restricted by German law and the contract, and the only refund thereunder which plaintiffs can collect is in reichsmarks similarly restricted, which must be repaid in a Jewish Auswanderer blocked account in Germany, having no market value here, plaintiffs were not entitled to judgment again,st defendant in dollars.
Judgment reversed, with thirty dollars costs, and complaint dismissed on the merits, with costs.
Hammer and McLaughlin, JJ., concur; Shientag, J., concurs in result.